USDC IN/ND case 3:20-cv-00741-DRL-MGG document 4 filed 09/03/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RICHARD A SPANN,

                      Plaintiff,

        v.                                         CAUSE NO. 3:20-CV-741-DRL-MGG

 INDIANA STATE OF, MORGAN,
 WILLIAM HYATTE, CURTIS HILL,
 BALLARD,

                      Defendants.

                                    OPINION & ORDER

       Richard A. Spann, a prisoner without a lawyer, filed a complaint under 42 U.S.C.

§ 1983. Under 28 U.S.C. § 1915A, the court must review the complaint and dismiss it if

the action is frivolous or malicious, fails to state a claim, or seeks monetary relief against

an immune defendant. The court remains ever mindful that “[a] document filed pro se is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

       Mr. Spann is confined at Miami Correctional Facility. On the morning of August

27, 2020, he says the water was shut off temporarily so that searches could be conducted

of inmates’ cells. He alleges that he was unable to use the toilet for 2 ½ hours, causing his

stomach to cramp. He further alleges that as a “Moorish National,” he is being “illegally

held in a foreign jurisdiction that I did not and do[] not intelligibly agree with.” He seeks

monetary damages and other relief.
USDC IN/ND case 3:20-cv-00741-DRL-MGG document 4 filed 09/03/20 page 2 of 3


       A violation of the Eighth Amendment’s protection against cruel and unusual

punishment requires two showings: (1) objectively, that the condition was sufficiently

serious to deprive the prisoner of the minimal civilized measure of life’s necessities, and

(2) subjectively, that the prison official’s state of mind was deliberate indifference to the

deprivation. Farmer v. Brennan, 511 U.S. 825, 834 (1994). “[N]ot all prison conditions

trigger eighth amendment scrutiny—only deprivations of basic human needs like food,

medical care, sanitation, and physical safety.” James v. Milwaukee Cty., 956 F.2d 696, 699

(7th Cir. 1992). Being deprived of bathroom facilities for a few hours does not amount to

an Eighth Amendment violation. See White v. Knight, 710 F. App’x 260, 262 (7th Cir. 2018)

(rejecting inmate’s claim that the Eighth Amendment entitled him to 24-hour access to a

toilet, because “no decision . . . known to us suggests that the temporary imposition,

during lockdowns, of a once-every-two-hours limit on the use of a toilet violates society’s

minimum standards of decency”); Pegues v. Rogers, No. 3:07-CV-93 PS, 2007 WL 951896,

at *1 (N.D. Ind. Mar. 27, 2007) (“[C]onditions that merely cause inconveniences and

discomfort or make confinement unpleasant do not rise to the level of Constitutional

violations.”).

       Additionally, any claim Mr. Spann is seeking to raise regarding his “Moorish

National” citizenship is patently frivolous. See United States v. Benabe, 654 F.3d 753, 767

(7th 2011); United States v. Toader, 409 F. App’x 9, at *13 (7th Cir. Nov. 24, 2010). His

allegations don’t state a plausible claim for relief under 42 U.S.C. § 1983.

       Ordinarily, the court should give a pro se litigant an opportunity to cure his

defective pleadings. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano


                                             2
USDC IN/ND case 3:20-cv-00741-DRL-MGG document 4 filed 09/03/20 page 3 of 3


v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). However, the court is not required to grant

leave to amend where such action would be futile. Hukic v. Aurora Loan Servs., 588 F.3d

420, 432 (7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where .

. . the amendment would be futile.”). The court finds no basis to conclude that, if given

another opportunity, Mr. Spann could state a plausible constitutional claim, consistent

with the allegations he has already made.

      For these reasons, the court:

      (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the complaint

          does not state a claim for relief; and

      (2) DIRECTS the clerk to close this case.

      SO ORDERED.

      September 3, 2020                            s/ Damon R. Leichty
                                                   Judge, United States District Court




                                             3
